[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State v. Bonnell, Slip Opinion No. 2014-Ohio-3177.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-3177
           THE STATE OF OHIO, APPELLEE, v. BONNELL, APPELLANT.
   [Until this opinion appears in the Ohio Official Reports advance sheets,
    it may be cited as State v. Bonnell, Slip Opinion No. 2014-Ohio-3177.]
Criminal law—R.C. 2929.14(C)(4)—Consecutive sentencing—In order to impose
        consecutive terms of imprisonment, a trial court is required to make the
        findings mandated by R.C. 2929.14(C)(4) at the sentencing hearing and
        incorporate its findings into its sentencing entry, but it has no obligation
        to state reasons to support its findings.
     (Nos. 2013-0167—Submitted January 7, 2014—Decided July 24, 2014.)
              APPEAL from the Court of Appeals for Delaware County,
                        No. 12CAA030022, 2012-Ohio-5150.
                               ____________________
                              SYLLABUS OF THE COURT
In order to impose consecutive terms of imprisonment, a trial court is required to
        make the findings mandated by R.C. 2929.14(C)(4) at the sentencing
        hearing and incorporate its findings into its sentencing entry, but it has no
        obligation to state reasons to support its findings.
                               ____________________
                              SUPREME COURT OF OHIO




          O’DONNELL, J.
          {¶ 1} This court has now come full circle on the question of whether a
trial court must engage in judicial fact-finding prior to imposing consecutive
sentences on an offender.
          {¶ 2} In 1996, the General Assembly limited trial court discretion to
impose consecutive sentences by directing courts to make statutorily enumerated
findings and to give supporting reasons for doing so at the time of sentencing.
Am.Sub.S.B. No. 2, 146 Ohio Laws, Part IV, 7136. However, in accordance with
decisions from the United States Supreme Court, this court held in State v. Foster,
109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470, that requiring judicial fact-
finding prior to imposing consecutive sentences violated the Sixth Amendment
guarantee of trial by jury. We therefore severed the requirement of judicial fact-
finding from the statute, struck the presumption in favor of concurrent sentences,
and held that judges had discretion to impose consecutive sentences.
          {¶ 3} Subsequent to our decision in Foster, however, the United States
Supreme Court issued Oregon v. Ice, 555 U.S. 160, 129 S.Ct. 711, 172 L.Ed.2d
517 (2009), holding that a statutory requirement for judges in a jury trial to find
certain    facts   before   imposing   consecutive   sentences   is   constitutional.
Accordingly, in State v. Hodge, 128 Ohio St.3d 1, 2010-Ohio-6320, 941 N.E.2d
768, we held that Ice did not automatically revive the consecutive-sentencing
provisions held unconstitutional and severed from the statute in Foster, and as a
result, we stated that judicial fact-finding would not be required prior to imposing
consecutive sentences unless the General Assembly enacted new legislation
requiring the court to make findings when imposing consecutive sentences.
          {¶ 4} Subsequent to Hodge, the General Assembly enacted Am.Sub.H.B.
No. 86, effective September 30, 2011, reviving some of the statutory language we
severed in Foster. That legislation created a statutory presumption in favor of
concurrent sentences and further directed courts to make statutorily enumerated




                                          2
                                January Term, 2014




findings prior to imposing consecutive sentences, but it did not require courts to
give reasons in support of its findings.
       {¶ 5} In this case, Randall L. Bonnell Jr. appeals from a judgment of the
Fifth District Court of Appeals affirming the imposition of consecutive sentences
aggregating 8 years and 5 months for convictions arising out of four instances in
which he took $117 in change from vending machines. The trial court, however,
made some, but not all, of the statutorily required findings before it imposed the
consecutive sentences. We reverse the judgment of the appellate court, vacate the
sentence, and remand the matter to the trial court for resentencing.
                          Facts and Procedural History
       {¶ 6} On August 26, 2010, Bonnell and Raymond Bush attempted to
break into a vending machine at the Red Roof Inn in Grove City. However, in the
process, they ruptured a water line, causing the room to flood, and they fled
without stealing any money.
       {¶ 7} Thereafter, on November 22, 2010, March 23, 2011, and October
3, 2011, they broke into vending machines at a Best Western Hotel in Delaware
County, stealing approximately $117 in change and damaging machines owned
by the Scioto Vending Company. Police arrested them as they drove away from
the hotel on October 3, 2011.
       {¶ 8} A Delaware County grand jury indicted Bonnell for engaging in a
pattern of corrupt activity, possessing criminal tools, obstructing official business,
three counts of burglary, and four counts each of theft and tampering with coin
machines. He subsequently pleaded guilty to three third-degree-felony counts of
burglary and one fifth-degree-felony count of tampering with coin machines, and
the remaining counts were dismissed.
       {¶ 9} At the sentencing hearing, the trial court heard arguments from the
parties, but no one addressed whether the sentences should be served concurrently




                                           3
                            SUPREME COURT OF OHIO




or consecutively; notably, the state asserted only that Bonnell was not amenable
to community control. The following colloquy occurred:


               The court: Going through all of the sentencing factors, I
       can not overlook the fact your record is atrocious. The courts have
       given you opportunities.
               The defendant: Yes.
               The court: On the PSI pages 4 through 16, it’s pretty clear
       that at this point in time you’ve shown very little respect for
       society and the rules of society. The court feels that a sentence is
       appropriate.


The court then sentenced Bonnell to 30 months in prison for each burglary and 11
months in prison for tampering with coin machines, imposing consecutive
sentences to aggregate a term of 8 years and five months in prison.
       {¶ 10} In its journal entry imposing this sentence, the court wrote:


               Having considered the factual background of this case, the
       negotiations conducted in this case, the Pre-Sentence Investigation
       report prepared by Adult Court Services, the Defendant’s counsel’s
       statement, the Assistant Prosecuting Attorney’s statement, the
       Defendant’s statement, and, having considered the two overriding
       purposes of felony sentencing set forth in Section 2929.11 of the
       Ohio Revised Code, and having considered the seriousness and
       recidivism factors set forth in Section 2929.12 of the Ohio Revised
       Code, which the Court considers to be advisory only, the Court
       makes the following FINDINGS:
               1. The Defendant’s lengthy prison record.




                                        4
                               January Term, 2014




               2. A prison sentence is appropriate.


        {¶ 11} Bonnell appealed to the Fifth District Court of Appeals, asserting
that the imposition of consecutive sentences was contrary to law because the trial
court failed to make the findings required by R.C. 2929.14(C)(4). 2012-Ohio-
5150, ¶ 5. The appellate court determined that the trial court’s statements at the
sentencing hearing “when coupled with the trial court’s acknowledgement that it
has read and considered the PSI are sufficient to satisfy the factual findings
requirement under R.C. 2929.1[4](C)(4).” Id. at ¶ 11.        The appellate court
concluded:


               The entire record adequately reflects consecutive sentences
        were necessary to protect the public and to punish Bonnell, and
        that they were not disproportionate to the seriousness of his
        conduct and the danger he posed to the public. In addition,
        Bonnell’s   history of    criminal   conduct   demonstrated    that
        consecutive sentences were necessary to protect the public from
        future crime.


Id. at ¶ 13.
        {¶ 12} We accepted Bonnell’s discretionary appeal on the following
proposition of law: “A trial court must expressly make the findings required in
R.C. 2929.14, give the reasons supporting those findings at the time of
sentencing, and include said findings in its subsequent judgment entry.”
        {¶ 13} According to Bonnell, R.C. 2929.14(C)(4) and Crim.R. 32(A)(4)
require the trial court to make express statutory findings and provide reasons in
support of those findings when imposing consecutive sentences. He maintains
that at a minimum, the trial court failed to make any finding that consecutive



                                         5
                             SUPREME COURT OF OHIO




sentences were not disproportionate to the seriousness of the conduct and to the
danger to the public, asserting that “it is difficult to imagine that analysis took
place because Mr. Bonnell is serving the better part of a decade in prison for the
nonviolent property crime of stealing change from vending machines.”
According to Bonnell, the trial court should state its findings and supporting
reasons at the sentencing hearing to give the offender an opportunity to object and
then restate those findings and reasons in the sentencing entry, based on the
principle that a court speaks only through its journal.
       {¶ 14} The state contends that “a trial court is not required to recite any
‘magic’ or ‘talismanic’ words when imposing consecutive sentences” and it urges
against establishing “a formulaic rubric” for use at the sentencing hearing and in
the judgment entry in order to satisfy the requirements of R.C. 2929.14(C)(4).
Thus, the state argues, the trial court in this case made sufficient findings to
satisfy the statute, because it referred to Bonnell’s “atrocious” criminal record and
the seriousness of his offenses. It also notes that the trial court had no duty to
give reasons supporting its findings, because the General Assembly repealed prior
legislation that had directed courts to give reasons justifying consecutive
sentences. It further asserts that to the extent Crim.R. 32(A)(4) requires the court
to provide reasons when the statute does not, it conflicts with a statute on a
substantive matter and the statute controls. And in any case, the state maintains,
even if the trial court fails to make express findings, an appellate court can
perform an effective review by examining the entire record to determine whether
the imposition of consecutive sentences is clearly and convincingly contrary to
law.
       {¶ 15} Accordingly, the issue presented is whether the trial court must
make the required findings enumerated in R.C. 2929.14(C)(4) and give reasons
supporting those findings when imposing consecutive sentences on an offender.




                                          6
                               January Term, 2014




                                Law and Analysis
       {¶ 16} In Am.Sub.S.B. No. 2, 146 Ohio Laws, Part IV, 7136, effective
July 1, 1996 (“S.B. 2”), the General Assembly limited judicial discretion in
imposing consecutive sentences and established a presumption in favor of
concurrent sentences in former R.C. 2929.41(A), 146 Ohio Laws, Part IV, at
7502, which the trial court could overcome only by making the statutorily
enumerated findings set forth in former R.C. 2919.14(E)(3), 146 Ohio Laws, Part
IV, at 7469. In addition, former R.C. 2929.19(B)(2)(c) directed the sentencing
court to “make a finding that gives its reasons for selecting the sentence imposed”
if it imposed consecutive sentences. 146 Ohio Laws, Part IV, at 7486.
                                  Case Analysis
       {¶ 17} In State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d
470, however, we recognized that requiring trial judges in a jury trial to engage in
judicial fact-finding prior to imposing consecutive sentences violated the Sixth
Amendment right to trial by jury as construed by the United States Supreme Court
in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435
(2000), Ring v. Arizona, 536 U.S. 584, 122 S.Ct. 2428, 153 L.Ed.2d 556 (2002),
and Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403
(2004). Thus, we severed R.C. 2929.14(E)(4) (previously R.C. 2929.14(E)(3))
and R.C. 2929.19(B)(2) from the statutes, struck the presumption in favor of
concurrent sentences provided in R.C. 2929.41(A), and held that judges no longer
had to make findings or give reasons for imposing consecutive sentences. Foster
at ¶ 97, 100.
       {¶ 18} Our earlier understanding of Apprendi, Ring, and Blakely regarding
judicial fact-finding in imposing consecutive sentences, as announced in Foster,
was dispelled in Oregon v. Ice. There, the United States Supreme Court, noting
the historical practice in which “the jury played no role in the decision to impose
sentences consecutively or concurrently,” declined to extend the rule of Apprendi



                                         7
                              SUPREME COURT OF OHIO




and Blakely to state statutes requiring judicial fact-finding prior to imposition of
consecutive sentences. 555 U.S. at 168, 171-172, 129 S.Ct. 711, 172 L.Ed.2d
517. Ice effectively overruled Foster in part by upholding “state legislative
innovations like Oregon’s [that] seek to rein in the discretion judges possessed at
common law to impose consecutive sentences at will,” explaining that limiting
judicial discretion serves the salutary objective of promoting sentencing
proportionality and consistency. Id. at 171.
       {¶ 19} We recognized this in State v. Hodge, stating, “[T]he decision in
Ice undermines some of the reasoning in the Foster decision that judicial fact-
finding in the imposition of consecutive sentences violates the Sixth
Amendment.” 128 Ohio St.3d 1, 2010-Ohio-6320, 941 N.E.2d 768, ¶ 19. And
we acknowledged that “[h]ad we the benefit of the United States Supreme Court’s
decision in Ice regarding Oregon’s consecutive-sentencing statutes prior to our
decision in Foster, we likely would have ruled differently as to the
constitutionality, and continued vitality, of our own state’s consecutive-sentencing
provisions.”   Id. at ¶ 20.    Nonetheless, we rejected the argument that “the
consecutive-sentencing statutory provisions held unconstitutional and severed in
Foster are automatically revived without further action by the General
Assembly,” id. at ¶ 35, holding that “[t]rial court judges are not obligated to
engage in judicial fact-finding prior to imposing consecutive sentences unless the
General Assembly enacts new legislation requiring that findings be made,” id. at
paragraph three of the syllabus.
                                      H.B. 86
       {¶ 20} The General Assembly subsequently enacted Am.Sub.H.B. No. 86
(“H.B. 86”), effective September 30, 2011, with a legislative purpose to reduce
the state’s prison population and to save the associated costs of incarceration by
diverting certain offenders from prison and by shortening the terms of other
offenders sentenced to prison. See Ohio Legislative Service Commission, Fiscal




                                         8
                                 January Term, 2014




Note & Local Impact Statement to Am.Sub.H.B. 86, at 3 (Sept. 30, 2011),
available at www.legislature.state.oh.us/fiscalnotes.cfm?ID=129_HB_86&ACT=
As%20Enrolled (accessed July 18, 2014).
        {¶ 21} In this enactment, the legislature expressed its intent as a direct
response to our decisions in Foster and Hodge, stating in the uncodified portion of
that bill:


               In amending division (E)(4) of section 2929.14 and
        division (A) of section 2929.41 of the Revised Code in this act, it
        is the intent of the General Assembly to simultaneously repeal and
        revive the amended language in those divisions that was
        invalidated and severed by the Ohio Supreme Court’s decision in
        State v. Foster (2006), 109 Ohio St.3d 1. The amended language
        in those divisions is subject to reenactment under the United States
        Supreme Court’s decision in Oregon v. Ice (2009), 555 U.S. 160,
        and the Ohio Supreme Court’s decision in State v. Hodge (2010),
        ___ Ohio St.3d ___, Slip Opinion No. 2010–Ohio–6320 and,
        although constitutional under Hodge, supra, that language is not
        enforceable until deliberately revived by the General Assembly.


H.B. 86, Section 11.
        {¶ 22} The     General   Assembly    revived   R.C.   2929.14(E)(4)    and
renumbered it as R.C. 2929.14(C)(4), which now provides:


               If multiple prison terms are imposed on an offender for
        convictions of multiple offenses, the court may require the
        offender to serve the prison terms consecutively if the court finds
        that the consecutive service is necessary to protect the public from



                                         9
                            SUPREME COURT OF OHIO




       future crime or to punish the offender and that consecutive
       sentences are not disproportionate to the seriousness of the
       offender’s conduct and to the danger the offender poses to the
       public, and if the court also finds any of the following:
               (a) The offender committed one or more of the multiple
       offenses while the offender was awaiting trial or sentencing, was
       under a sanction imposed pursuant to section 2929.16, 2929.17, or
       2929.18 of the Revised Code, or was under post-release control for
       a prior offense.
               (b) At least two of the multiple offenses were committed as
       part of one or more courses of conduct, and the harm caused by
       two or more of the multiple offenses so committed was so great or
       unusual that no single prison term for any of the offenses
       committed as part of any of the courses of conduct adequately
       reflects the seriousness of the offender’s conduct.
               (c) The offender’s history of criminal conduct demonstrates
       that consecutive sentences are necessary to protect the public from
       future crime by the offender.


       {¶ 23} With exceptions not relevant here, if the trial court does not make
the factual findings required by R.C. 2929.14(C)(4), then “a prison term, jail term,
or sentence of imprisonment shall be served concurrently with any other prison
term, jail term, or sentence of imprisonment imposed by a court of this state,
another state, or the United States.” R.C. 2929.41(A). Thus, judicial fact-finding
is once again required to overcome the statutory presumption in favor of
concurrent sentences.




                                         10
                                 January Term, 2014




                                      Crim.R. 32
          {¶ 24} Crim.R. 32(A)(4), promulgated by this court in conformity with
our rulemaking authority pursuant to the Modern Courts Amendment, Ohio
Constitution, Article IV, Section 5(B), also impacts the imposition of consecutive
sentences. We address this rule to clarify that its directive to give reasons for
judicial findings is no longer necessary when a court imposes consecutive
sentences, and therefore judges have no duty to give reasons supporting findings
when imposing consecutive sentences.
          {¶ 25} Crim.R. 32(A) states, “At the time of imposing sentence, the court
shall do all of the following: * * * (4) In serious offenses, state its statutory
findings and give reasons supporting those findings, if appropriate.” The Staff
Note to the July 1, 2004 amendment to this rule, which adopted Crim.R. 32(A)(4),
states:


                   Criminal Rule 32(A) was amended to conform with the
          Supreme Court of Ohio’s decision in State v. Comer, 99 Ohio St.
          3d 463, 2003-Ohio 4165. The Comer decision mandates that a trial
          court must make specific statutory findings and the reasons
          supporting those findings when a trial court, in serious offenses,
          imposes consecutive sentences or nonminimum sentences on a first
          offender    pursuant   to   R.C.2929.14(B),   2929.14(E)(4)   and
          2929.19(B)(2). Crim. R. 32(A) was modified to ensure there was
          no discrepancy in the criminal rules and the Court’s holding in
          Comer.


(Emphasis added.) Thus, this court promulgated Crim.R. 32(A)(4) as a guide to
trial courts in complying with the sentencing provisions set forth in R.C. Chapter
2929, and it requires only that courts state findings and give reasons as mandated



                                          11
                             SUPREME COURT OF OHIO




by the sentencing statutes; the rule does not create any new or additional duties
for judges at the time of sentencing an offender beyond those prescribed by the
General Assembly and should not be interpreted as imposing an obligation on a
trial court judge that the legislature has not mandated.
       {¶ 26} R.C. 2929.14(C)(4) requires the trial court to make statutory
findings prior to imposing consecutive sentences, and Crim.R. 32(A)(4) therefore
directs the court to state those findings at the time of imposing sentence. This
accords with our prior decision in State v. Edmonson, 86 Ohio St.3d 324, 715
N.E.2d 131 (1999), construing the verb “find” for purposes of former R.C.
2929.14(B), Am.Sub.S.B. No. 1, 148 Ohio Laws, Part IV, 7910, 7922, and
explaining that a finding in these circumstances means only that “the [trial] court
must note that it engaged in the analysis” and that it “has considered the statutory
criteria and specifie[d] which of the given bases warrants its decision.” Id. at 326.
       {¶ 27} Notably, however, rather than also reviving the language of former
R.C. 2929.19(B)(2), which we severed in Foster, the General Assembly repealed
that language and eliminated the substantive requirement for a court to give
reasons for imposing consecutive sentences. We recognize that some statutes
require a trial court to give reasons in support of its findings, e.g., R.C.
2929.03(F) and 2929.19(D), but no statute directs a sentencing court to give or
state reasons supporting imposition of consecutive sentences. Thus, a trial court
is not required by Crim.R. 32(A)(4) to give reasons supporting its decision to
impose consecutive sentences.
       {¶ 28} On appeals involving the imposition of consecutive sentences,
R.C. 2953.08(G)(2)(a) directs the appellate court “to review the record, including
the findings underlying the sentence” and to modify or vacate the sentence “if it
clearly and convincingly finds * * * [t]hat the record does not support the
sentencing court’s findings under division * * * (C)(4) of section 2929.14 * * * of
the Revised Code.” But that statute does not specify where the findings are to be




                                         12
                               January Term, 2014




made. Thus, the record must contain a basis upon which a reviewing court can
determine that the trial court made the findings required by R.C. 2929.14(C)(4)
before it imposed consecutive sentences.
       {¶ 29} When imposing consecutive sentences, a trial court must state the
required findings as part of the sentencing hearing, and by doing so it affords
notice to the offender and to defense counsel.       See Crim.R. 32(A)(4). And
because a court speaks through its journal, State v. Brooke, 113 Ohio St.3d 199,
2007-Ohio-1533, 863 N.E.2d 1024, ¶ 47, the court should also incorporate its
statutory findings into the sentencing entry. However, a word-for-word recitation
of the language of the statute is not required, and as long as the reviewing court
can discern that the trial court engaged in the correct analysis and can determine
that the record contains evidence to support the findings, consecutive sentences
should be upheld.
       {¶ 30} A trial court’s inadvertent failure to incorporate the statutory
findings in the sentencing entry after properly making those findings at the
sentencing hearing does not render the sentence contrary to law; rather, such a
clerical mistake may be corrected by the court through a nunc pro tunc entry to
reflect what actually occurred in open court. See State v. Qualls, 131 Ohio St.3d
499, 2012-Ohio-1111, 967 N.E.2d 718, ¶ 15 (where notification of postrelease
control was accurately given at the sentencing hearing, an inadvertent failure to
incorporate that notice into the sentence may be corrected by nunc pro tunc entry
without a new sentencing hearing). But a nunc pro tunc entry cannot cure the
failure to make the required findings at the time of imposing sentence. See State
v. Miller, 127 Ohio St.3d 407, 2010-Ohio-5705, 940 N.E.2d 924, ¶ 16 (“a nunc
pro tunc order cannot cure the failure of a judge to impose restitution in the first
instance at sentencing”).
       {¶ 31} And a sentencing entry that is corrected by a nunc pro tunc entry
incorporating findings stated on the record at the sentencing hearing does not



                                        13
                             SUPREME COURT OF OHIO




extend the time for filing an appeal from the original judgment of conviction and
does not create a new final, appealable order. See State v. Lester, 130 Ohio St.3d
303, 2011-Ohio-5204, 958 N.E.2d 142, ¶ 20 (“a nunc pro tunc judgment entry
issued for the sole purpose of complying with Crim.R. 32(C) to correct a clerical
omission in a final judgment entry is not a new final order from which a new
appeal may be taken”).
       {¶ 32} In this case, the trial court had obviously reviewed the presentence-
investigation report and knew of Bonnell’s criminal record, because it described
his record as atrocious and stated that he had shown very little respect for society.
But the court did not completely adhere to R.C. 2929.14(C)(4).
       {¶ 33} We can discern from the trial court’s statement that Bonnell had
“shown very little respect for society and the rules of society” that it found a need
to protect the public from future crime or to punish Bonnell. We also can
conclude that the court found that Bonnell’s “atrocious” record related to a history
of criminal conduct that demonstrated the need for consecutive sentences to
protect the public from future crime. But it never addressed the proportionality of
consecutive sentences to the seriousness of Bonnell’s conduct and the danger he
posed to the public, which in this case involved an aggregate sentence of 8 years
and 5 months in prison for taking $117 in change from vending machines.
       {¶ 34} Thus, the court’s description of Bonnell’s criminal record as
atrocious and its notation of his lack of respect for society do not permit us to
conclude that the trial court had made the mandated statutory findings in
accordance with R.C. 2929.14(C)(4).
                                    Conclusion
       {¶ 35} Because the General Assembly has expressed its intent to revive
some of the language severed by this court in Foster, our decision in Hodge is no
longer controlling and judges are required to adhere to R.C. 2929.14(C)(4) and
2929.41(A) in imposing consecutive sentences and to make the required findings.




                                         14
                                January Term, 2014




       {¶ 36} In this case, the record does not support a conclusion that the trial
court made all of the findings required by R.C. 2929.14(C)(4) at the time it
imposed consecutive sentences; neither did it incorporate all of the necessary
findings into its judgment entry. We cannot glean from the record that the trial
court found consecutive sentences were not disproportionate to the seriousness of
the offender’s conduct and to the danger the offender poses to the public. Nor is it
apparent which of the three additional findings set forth in R.C. 2929.14(C)(4)(a),
(b), and (c) were made by the trial court.
       {¶ 37} In order to impose consecutive terms of imprisonment, a trial court
is required to make the findings mandated by R.C. 2929.14(C)(4) at the
sentencing hearing and incorporate its findings into its sentencing entry, but it has
no obligation to state reasons to support its findings. Nor is it required to give a
talismanic incantation of the words of the statute, provided that the necessary
findings can be found in the record and are incorporated in the sentencing entry.
Accordingly, the imposition of consecutive sentences in this case is contrary to
law. Thus, we are constrained to reverse the judgment of the appellate court,
vacate the sentence, and remand the matter to the trial court for resentencing.
                                                                Judgment reversed,
                                                                  sentence vacated,
                                                               and cause remanded.
       O’CONNOR, C.J., and PFEIFER, LANZINGER, and O’NEILL, JJ., concur.
       KENNEDY and FRENCH, JJ., concur in part and dissent in part.
                             ____________________
       FRENCH, J., concurring in part and dissenting in part.
       {¶ 38} I join the majority’s opinion, except in its conclusion that a
sentencing court must always recite its findings at the sentencing hearing and then
again in the sentencing entry. In my view, a sentencing court can satisfy R.C.
2929.14(C)(4) by making the findings in the sentencing entry, or at the sentencing



                                         15
                            SUPREME COURT OF OHIO




hearing, or through a combination of both, so long as the record clearly and
convincingly shows that it has done so. No statute requires the sentencing court
to make the findings at the sentencing hearing and then again in its sentencing
entry. Instead, an appellate court may reverse a sentence for failure to make the
R.C. 2929.14(C)(4) findings if the “record, including the findings underlying the
sentence,” R.C. 2953.08(G)(2), clearly and convincingly shows that the sentence
was “contrary to law,” R.C. 2953.08(G)(2)(b). While a court enters judgment
only through its journal entries, it can make sentencing findings elsewhere. Since
the General Assembly has given sentencing courts flexibility as to where they
must “note that [they] engaged in the analysis” required by R.C. 2929.14(C)(4),
see State v. Edmonson, 86 Ohio St.3d 324, 326, 715 N.E.2d 131 (1999), I see no
basis for inserting a sentencing-hearing or sentencing-entry requirement where the
General Assembly has not.
       KENNEDY, J., concurs in the foregoing opinion.
                            ____________________
       Carol Hamilton O’Brien, Delaware County Prosecuting Attorney, and Eric
C. Penkal, Assistant Prosecuting Attorney, for appellee.
       Timothy Young, Ohio Public Defender, and Francisco E. Lüttecke,
Assistant Public Defender, for appellant.
                         _________________________




                                        16